Citation Nr: 1546943	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability prior to March 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent evaluation, effective March 9, 2007.  The Veteran appealed the RO's assignment of an initial 30 percent rating to the Board.  

By April 2008 and July 2012 rating actions, the RO granted initial 50 and 70 percent disability ratings to the service-connected PTSD, effective March 9, 2007 and December 12, 2011, respectively.  In addition, during the course of the appeal, by an August 2010 rating action, the RO granted entitlement to TDIU, effective March 31, 2010--the date VA received the Veteran's initial claim for this benefit.  

In an April 2014 decision, the Board granted an initial 70 percent rating to the service-connected PTSD for the entire appeal period.  (See April 2014 Board decision).  The appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, pursuant to a March 2014 Joint Motion for Partial Remand (JMR), the Court remanded the Board's decision, but only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability due to service-connected disability prior to March 31, 2010.  The appeal has been returned to the Board for action consistent with the Court's June 2015 Memorandum Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Prior to further appellate review of the claim the Board finds that additional substantive development is necessary; specifically, to obtain a retrospective medical opinion that addresses the effect that the Veteran's service-connected disabilities, notably his PTSD, had on his ability to maintain substantially gainful employment prior to March 31, 2010 and to secure any outstanding VA vocational rehabilitation records.  The Board will address each reason for remand separately below. 

i) VA Vocational Rehabilitation Records

A January 2010 statement from the Veteran's representative to VA indicated that the Veteran was applying for Vocational Rehabilitation benefits.  (See Veteran's representative's January 2010 statement to VA).  In addition, a December 2011 VA PTSD examination report reflects that the Veteran reported having been referred to VA Vocational Services, but that he was told that there were no services available to him.  (See December 2011 VA PTSD examination report at page (pg.) 12)).  As the outstanding vocational rehabilitation records might contain evidence as to the impact of the Veteran's service-connected PTSD, and remaining service-connected disabilities (i.e., peripheral neuropathy of the bilateral upper and lower extremities; diabetes mellitus; bilateral hearing loss; and, tinnitus) had on his ability to maintain substantially gainful employment prior to March 31, 2010, they should be obtained on remand.   

ii) Retrospective Medical Opinion

In its June 2015 Memorandum Decision, the Court held that the Board had failed in April 2014 to adjudicate the reasonably raised issue of entitlement to a TDIU rating prior to March 31, 2010, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  (See June 2015 Court Memorandum Decision at pg. 4).  

The Court noted that during a December 2011 VA examination, the VA examiner noted that the Veteran had not been employed since 2007 due to his psychiatric symptoms.  (See June 2015 Court Memorandum decision at pg. 3, quoting December 2011 VA PTSD examination report).  A review of the December 2011 VA PTSD examination report reflects that the Veteran reported having worked for the State of Minnesota for 23 years until 2007, when he underwent an operation on his left hip.  He related that he did not return to work because his employer did not have a light duty positon for him.  He related that if, within a year (year of the December 2011 VA examination), his employer had another job for him, that he would reapply.  The Veteran related that because he was too angry about how his employment situation had ended, that he never returned.  He also reported having been referred to VA Vocational Services, but was told that there were no services available to him.  The VA examiner concluded, in essence, that due to the severity of the Veteran's PTSD symptoms he was not employed at the current (then) time.  (See December 2011 VA PTSD examination report).  

Thus, in view of the December 2011 VA examiner's notation that the Veteran had not been employed since 2007 due to his PTSD symptoms, as well as the Veteran's notice of disagreement, wherein he indicated that he had not worked since 2007 (see VA Form 21-4138, Statement in Support of Claim, received by VA in March 2008), the Court concluded that the issue of entitlement to TDIU prior to March 31, 2010 had been reasonably raised by the record.  (See June 2015 Court Memorandum Decision at pages (pgs.) 2-3, quoting Comer v. Peake, 552 F.3d 1362,1367 (Fed. Cir. 2009) (holding that a request for TDIU "is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating" and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).

The Board finds that there is a need to obtain a retrospective medical opinion in this case regarding the Veteran's claim for TDIU for the time period prior to March 31, 2010 because there is conflicting medical evidence has to whether he was unemployable during the prescribed period as a result of his service-connected PTSD, or as a result of non-service-connected disorders (i.e., left hip surgery).  

Evidence against a finding that the Veteran was unemployable as a result of his PTSD prior to March 31, 2010 includes February and April 2008 VA treatment reports reflecting he had attempted to return to work after his left hip surgery in 2007, but had been told by his former employer (State of Minnesota) that it did not have a light duty position available for him.  In April 2008, the examining clinician stated that the Veteran was not able to work consistently in his former job because of his [left] hip replacement.  (See February and April 2008 VA treatment reports).  Other evidence against the claim includes a July 2010 VA PTSD examination report noting that the Veteran believed that his ability to work had not been affected by his psychiatric issues.  The Veteran stated that he had primarily undergone a left hip operation to be released from work for an extended period of time.  (See July 2010 VA PTSD examination report).  Finally, on VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's former employer, State of Minnesota, reported that the Veteran had taken an early retirement, effective April 25, 2007.  The employer noted that during his employment, no concessions had been made towards the Veteran for disability purposes.  (See VA Form 21-4192, dated and signed by the Veteran's former employer in April 2010).  

Evidence in support of a finding that the Veteran was unemployable as a result of his PTSD prior to March 31, 2010 includes the conclusion of a December 2011 VA examiner that he been unemployable at the time of the examination due to the severity of his PTSD symptoms.  The VA examiner did not, however, reference the Veteran's statements during that examination that he had not returned to work after his left hip operation because his former employer had not offered him a light duty position.  The Board finds that given the conflicting evidence as to the effect that the Veteran's PTSD had on his employability prior to March 31, 2010, a retrospective opinion is required to determine the extent that the Veteran's service-connected disabilities, notably his PTSD, had affected his employability prior to March 31, 2010.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (explaining that the duty to provide a medical opinion or examination is not automatic, but if one is required, it may include obtaining a retrospective medical opinion). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder, if available, and associate it with the record and insure that it is forwarded to the Board for appellate review.

2.  After the development in directive one (1) has been accomplished and any vocational rehabilitation records have been associated with the record, forward the Veteran's claims file to an appropriate medical professional in order to obtain an opinion regarding his employability prior to March 31, 2010.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should take into account all evidence of record, to include both the lay and medical evidence.
 
Based on a review of the claims file, the examiner should comment on functional impairment caused solely by the Veteran's service-connected disabilities (i.e., peripheral neuropathy of the right and left lower extremities (each extremity rated as 10 percent disabling); peripheral neuropathy of the right and left upper extremities (each extremity rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); diabetes mellitus (rated as 10 percent disabling from July 9, 2009 to September 1, 2009 and 20 percent therefrom) and, bilateral hearing loss (rated as noncompensably disabling) (without consideration of the appellant's age) relative to his ability to obtain and retain substantially gainful employment prior to March 31, 2010. 

In rendering the foregoing opinion, the VA clinician's attention is directed to the following evidence: 

a. An April 2008 VA treatment note containing the examining clinician's statement the Veteran was not able to work consistently in his former job because of his [left] hip replacement; 

b. July 2010 VA PTSD examination report reflecting that the Veteran believed that his ability to work had not been affected by his psychiatric issues.  At that time, the Veteran stated that he had primarily undergone a left hip operation to be released from work for an extended period of time;  

c. VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, signed by the Veteran's former employer, State of Minnesota, in April 2010, reflecting that the Veteran had taken an early retirement, effective April 25, 2007.  The employer noted that during his employment, no concessions had been made towards the Veteran for disability purposes; and,  

d. A December 2011 VA examiner's conclusion, after noting that the Veteran had been unemployed since 2007, that he was unemployable due to the severity of his PTSD symptoms.  

To the extent possible, the examiner should indicate when exactly service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

In discussing functional effects of service-connected disabilities and the date the Veteran became unable to obtain and retain substantially gainful employment, the examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities, notably his left hip disability).

All opinions provided must be explained, and an adequate rationale for any conclusions reached should be provided.  If any requested information cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to TDIU prior to March 31, 2010.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

